IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD-1484-15



                           PHILLIP DEVON DEEN, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                              TAYLOR COUNTY



               This order was delivered per curiam.

                                          ORDER


       Appellant was convicted of possession of cocaine in cause number 9902-D in the 350th

District Court of Taylor County. Appellant was sentenced to confinement for 4 years. The court of

appeals affirmed, as modified, the judgment of the trial court. Deen v. State, No. 11-13-00271-CR,

(Tex. App. — Eastland, delivered October 15, 2015). The State’s petition for discretionary review

was granted by this Court on March 2, 2016. Appellant is entitled to representation before this

Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. It appears that Appellant is without
                                                                                              DEEN -2

representation in this court. Accordingly, the trial court is ordered to determine if Appellant is

currently represented by counsel, and if so, to inform this court who represents Appellant. If

Appellant is not currently represented by counsel and desires counsel, the trial court must first

determine whether Appellant is indigent. If the trial court finds Appellant is indigent, that court shall

appoint an attorney to represent Appellant before this court in regard to PDR No. PD-1484-15, in

accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant

to this order shall be held within 30 days of the date of this order. The trial court's order appointing

counsel, any findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 2nd DAY OF MARCH, 2016

DO NOT PUBLISH